Case 3:19-ap-90103    Doc 2-1 Filed 05/12/19 Entered 05/12/19 22:13:02   Desc
                     Exhibit A - Lien Lis Pendens Page 1 of 7
Case 3:19-ap-90103    Doc 2-1 Filed 05/12/19 Entered 05/12/19 22:13:02   Desc
                     Exhibit A - Lien Lis Pendens Page 2 of 7
Case 3:19-ap-90103    Doc 2-1 Filed 05/12/19 Entered 05/12/19 22:13:02   Desc
                     Exhibit A - Lien Lis Pendens Page 3 of 7
Case 3:19-ap-90103    Doc 2-1 Filed 05/12/19 Entered 05/12/19 22:13:02   Desc
                     Exhibit A - Lien Lis Pendens Page 4 of 7
Case 3:19-ap-90103    Doc 2-1 Filed 05/12/19 Entered 05/12/19 22:13:02   Desc
                     Exhibit A - Lien Lis Pendens Page 5 of 7
Case 3:19-ap-90103    Doc 2-1 Filed 05/12/19 Entered 05/12/19 22:13:02   Desc
                     Exhibit A - Lien Lis Pendens Page 6 of 7
Case 3:19-ap-90103    Doc 2-1 Filed 05/12/19 Entered 05/12/19 22:13:02   Desc
                     Exhibit A - Lien Lis Pendens Page 7 of 7
